     Case 3:19-cv-00169-JLS-BGS Document 55 Filed 05/29/20 PageID.4952 Page 1 of 6



1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                             SOUTHERN DISTRICT OF CALIFORNIA
10
11    MICHAEL TESTONE, COLLIN                             Case No.: 19-CV-169 JLS (BGS)
      SHANKS, and LAMARTINE PIERRE,
12
      on behalf of themselves, all others                 ORDER GRANTING DEFENDANT’S
13    similarly situated, and the general public,         EX PARTE APPLICATION TO
                                        Plaintiffs,       STAY CASE UNTIL DEFENDANT’S
14
                                                          MOTION TO DISQUALIFY HAS
15    v.                                                  BEEN DECIDED
16    BARLEAN’S ORGANIC OILS, LLC,
                                                          (ECF No. 52)
17                                     Defendant.
18
19          Presently before the Court is Defendant Barlean’s Organic Oils, LLC’s Ex Parte
20    Application to Stay Case Until Defendant’s Motion to Disqualify Has Been Decided (“Ex
21    Parte App.,” ECF No. 52), as well as Plaintiffs Michael Testone, Collin Shanks, and
22    Lamartine Pierre’s Opposition to (“Opp’n,” ECF No. 53) and Defendant’s Reply in
23    Support of (“Reply,” ECF No. 54) the Ex Parte Application. Having carefully reviewed
24    the Parties’ arguments and evidence and the relevant law, the Court GRANTS Defendant’s
25    Ex Parte Application.
26                                      LEGAL STANDARD
27          “[T]he power to stay proceedings is incidental to the power inherent in every court
28    to control the disposition of the cases on its docket with economy of time and effort for

                                                      1
                                                                               19-CV-169 JLS (BGS)
     Case 3:19-cv-00169-JLS-BGS Document 55 Filed 05/29/20 PageID.4953 Page 2 of 6



1     itself, for counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936). This
2     power to stay proceedings includes the discretion to grant stays “pending resolution of
3     independent proceedings which bear upon the case.” Leyva v. Certified Grocers of Cal.,
4     Ltd., 593 F.2d 857, 863 (9th Cir. 1979). Moreover, “[t]his rule applies whether the separate
5     proceedings are judicial, administrative, or arbitral in character, and does not require that
6     the issues in such proceedings are necessarily controlling of the action before the court.”
7     Id. at 863–64 (citations omitted).
8           The inherent power of district courts to grant stays “calls for the exercise of sound
9     discretion,” by which a court must weigh the competing interests of the parties that would
10    be affected by a grant or denial of a stay. CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir.
11    1962). The Ninth Circuit has identified three competing interests that warrant the closest
12    examination in this analysis: (1) the hardship or inequity upon the non-moving party that
13    would result from granting the stay, (2) the hardship or inequity upon the moving party in
14    being required to go forward after denial of the stay, and (3) the orderly course of justice
15    measured in terms of the simplifying or complicating of issues, proof, and questions of law
16    that could be expected to result from a stay. Id.; see also Lockyer v. Mirant Corp., 398
17    F.3d 1098, 1110 (9th Cir. 2005).
18          The Court must balance the “possible damage [to the Plaintiffs] which may result
19    from the granting of a stay,” with “the hardship or inequity which [Defendant] may suffer
20    in being required to go forward.” CMAX, 300 F.2d at 268. Additionally, “[t]he party
21    requesting a stay bears the burden of showing that the circumstances justify an exercise of
22    that discretion.” Nken v. Holder, 556 U.S. 418, 433–34 (2009) (citing Clinton v. Jones,
23    520 U.S. 681, 708 (1997); Landis, 299 U.S. at 255). If there is “even a fair possibility that
24    the stay for which [Defendant] prays will work damage to someone else,” then Defendant
25    must show “a clear case of hardship or inequity in being required to go forward.” Landis,
26    299 U.S. at 255.
27    ///
28    ///

                                                    2
                                                                                 19-CV-169 JLS (BGS)
     Case 3:19-cv-00169-JLS-BGS Document 55 Filed 05/29/20 PageID.4954 Page 3 of 6



1                                             ANALYSIS
2           Defendant’s Motion: 1. to Disqualify Named Plaintiffs and Class Representatives;
3     2. to Disqualify Plaintiffs’ Attorneys as Class Counsel; and 3. for Stay of Action Pending
4     Determination by Court (“Disqualification Mot.,” ECF Nos. 50–51) is set to be heard on
5     July 9, 2020. In the meantime, “[t]he scheduling order currently in place in this matter
6     [ECF 43] requires that Barlean’s produce witness(es) for 30(b)(6) depositions by June 16,
7     2020,” while “[t]he current discovery cutoff is June 24, 2020, and the deadline for filing
8     the motion for class certification is July 24, 2020.” Ex Parte App. at 2. Urging that “[i]t
9     is far more efficient for both the Court and the parties to have the remainder of the
10    discovery and the class certification process stayed until the Court determines whether this
11    case should proceed with the current plaintiffs and the current plaintiffs’ counsel,” id. at 8,
12    “Barlean’s respectfully requests that the Court enter its Order staying Barlean’s 30(b)(b)
13    deposition, the discovery cutoff date, and the date for filing the motion for class
14    certification.” Id.
15          Plaintiffs oppose, urging that Defendant has failed to demonstrate that it is entitled
16    to relief on an ex parte basis and that Defendant applies the wrong legal standard for the
17    requested stay. See generally Opp’n. Specifically, Plaintiffs note that, “while Barlean’s
18    may like to stay the case pending resolution of its motion to disqualify, none of these
19    complaints constitute irreparable prejudice to Barlean’s.” See id. at 2 (emphasis in
20    original). Further, “Barlean’s argument that the voluminous number of documents make
21    it prejudicial to proceed with the 30(b)(6) deposition is meritless” because “Barlean’s
22    counsel knew since at least April 20, 2020 that the documents were voluminous” and “the
23    ongoing pandemic, which precludes in-person depositions for the foreseeable future, does
24    not render preparing a witness remotely prejudicial.” See id. at 3 (citing Grano v. Sodexo
25    Mgmt., Nos. 18cv1818-GPC(BLM) et al., 2020 WL 1975057, at *3 (S.D. Cal. Apr. 24,
26    2020)). Plaintiffs also argue that Defendant fails to meet its burden of demonstrating that
27    a stay is necessary because it applies the standard for a stay of discovery pending resolution
28    of a dispositive motion rather than the proper standard in Landis. See Opp’n at 4–5.

                                                     3
                                                                                  19-CV-169 JLS (BGS)
     Case 3:19-cv-00169-JLS-BGS Document 55 Filed 05/29/20 PageID.4955 Page 4 of 6



1           Defendant replies that it has established entitlement to ex parte relief because
2     counsel has complied with Civil Local Rule 83.3(g)(2), see Reply at 1–2, and, “[i]f
3     Defendant were required to bring this application for a stay on a regularly noticed basis, it
4     would not have been able to have the application heard until at least June 23, 2020 (Local
5     Rule 7.1 (e)(1), requiring 28 days)[, b]y [which] time, the 30(b)(6) deposition deadline
6     would have passed, and only 2 days would remain before the discovery cutoff.” Id. at 2.
7     “In addition, both parties would be well into their preparation for the class certification
8     process.” Id. Second, “Defendant’s counsel is forced with the choice of either travelling
9     during the Covid-19 period, in order to properly prepare Defendant’s witnesses, or to put
10    herself first, and do a necessarily inadequate job of preparing the witnesses via
11    teleconference or telephone.” Id. at 3. “Third, . . . [i]f the class certification process is not
12    stayed pending the Court’s decision on the Motion to Disqualify, those same arguments
13    [regarding the adequacy of Plaintiffs and their counsel] will have to be made, and
14    considered by the Court, a second time[, which] . . . is not protective of the Court’s time
15    and resources.”     Id. at 4.   “Finally, Defendant should be able to oppose the class
16    certification motion based on the identity of the plaintiffs who will actually represent the
17    putative classes.” Id. As for the legal standard, “it is well recognized that a court may, in
18    its discretion, stay civil proceedings when the interests of justice so require.” Id. at 5 (citing
19    Keating v. Office of Thrift Supervision (9th Cir. 1995) 45 F.3d 322, 324.
20          As an initial matter, the Court concludes that Defendant adequately has
21    demonstrated entitlement to ex parte relief, even though compliance with the Local Rules
22    is a prerequisite, not a substitution, for the additional requirements for ex parte relief
23    articulated in the case law. Here, Defendant’s counsel first discovered the grounds for the
24    Disqualification Motion on May 8, 2020, see ECF No. 50-2 ¶ 37, and expeditiously filed
25    the initial request for a stay on May 18, 2020, see ECF No. 50, which the Court set to be
26    heard on July 9, 2020. Given the pendency of discovery and class certification deadlines
27    that may need to be needlessly reduplicated by the Disqualification Motion, Defendant
28    reiterated her request on an ex parte basis on May 26, 2020. See ECF No. 52. In short,

                                                      4
                                                                                     19-CV-169 JLS (BGS)
     Case 3:19-cv-00169-JLS-BGS Document 55 Filed 05/29/20 PageID.4956 Page 5 of 6



1     Defendant adequately has addressed “why the regular noticed motion procedures must be
2     bypassed.” See Opp’n at 2 (quoting Raiser v. Casserly, No. 18cv1836 JLS (AHG), 2020
3     U.S. Dist. LEXIS 18201, at *2 (S.D. Cal. Feb. 3, 2020)).
4           As for the merits of Defendant’s requested stay, the Court agrees that the interests
5     of the Parties and the orderly course of justice favor a brief stay pending resolution of
6     Defendant’s pending Disqualification Motion. While there is no “per se rule that a
7     pending motion for disqualification warrants a general stay of all proceedings,” see
8     Allstate Ins. Co. v. Belsky, No. 215CV02265MMDCWH, 2017 WL 9434415, at *1 (D.
9     Nev. June 22, 2017), here “[s]taying discovery will avoid the possibility that the parties
10    will unnecessarily expend time and resources conducting discovery.” See IPVX Patent
11    Holdings, Inc. v. 8X8, Inc., No. C 13-01707 SBA, 2013 WL 6000590, at *2 (N.D. Cal.
12    Nov. 12, 2013). Further, “th[e disqualification] issue needs to be resolved because it bears
13    upon whether [potentially conflicted] counsel can represent [potentially conflicted named
14    plaintiffs] at any future” point in these proceedings. See Am. GNC Corp. v. LG Elecs. Inc.,
15    No. 17-CV-01090-BAS-BLM, 2018 WL 1250876, at *4 (S.D. Cal. Mar. 12, 2018).
16    Finally, “[t]he court is not aware of any prejudice that would result to [Plaintiff]s from
17    granting [Defendant’s] requested stay, which is not likely to last longer than” a couple
18    months. See Nat’l Grange of Order of Patrons of Husbandry v. Guild, No. CV 2:16-201
19    WBS DB, 2017 WL 1397242, at *1 (E.D. Cal. Apr. 4, 2017). Because the potential
20    hardship to Defendant absent a brief stay exceeds that to Plaintiffs caused by the requested
21    stay and because a brief stay would better serve the orderly course of justice by minimizing
22    the risk of needless duplication and expense for both the Parties and the Court, the Court
23    concludes that Defendant has carried its burden of demonstrating that the circumstances
24    justify an exercise of the Court’s discretion to stay this action.
25    ///
26    ///
27    ///
28    ///

                                                     5
                                                                                19-CV-169 JLS (BGS)
     Case 3:19-cv-00169-JLS-BGS Document 55 Filed 05/29/20 PageID.4957 Page 6 of 6



1                                       CONCLUSION
2           For the foregoing reasons, the Court GRANTS Defendant’s Ex Parte Application.
3     Accordingly, the Court STAYS this action as to all matters except Defendant’s pending
4     Disqualification Motion. The stay SHALL BE LIFTED upon the docketing of an Order
5     on the Disqualification Motion.
6           IT IS SO ORDERED.
7
8     Dated: May 29, 2020
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                6
                                                                          19-CV-169 JLS (BGS)
